Citation Nr: 1816630	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right thumb fracture.

2.  Entitlement to service connection for a right wrist disorder, diagnosed as a cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of entitlement to service connection for residuals of a right thumb fracture, the Veteran states in his July 2014 VA Form 9 that while serving in Kuwait in 2003, he hit his hand on a wall during a run.  He was treated at Camp Doha and casted for 7 weeks.  In October 2011, the Veteran endorsed pain in his right thumb treated by sulindac, and his treating physician indicated that there was a stable fracture.  As the Veteran is competent to report experiencing pain, and as there is evidence of an injury in service, remand is warranted to obtain an examination to determine the current diagnosis and a medical opinion.

With respect to the issue of entitlement to service connection for a right wrist disorder, diagnosed as a cyst ("right wrist disability"), the Veteran, through his representative, contends that the cyst has been present since the later days of his service, but that his treating physician in May 2008 mischaracterized his report to state that it only manifested in the two weeks prior to the visit.  The Veteran argues that his right wrist symptoms are the result of a cyst that appeared during active duty in approximately May 2006.  He states that he did not seek treatment until May 2008, when he experienced radiating pain in his wrist while driving.  Here, a competent medical opinion is needed to determine whether the Veteran's ganglionic cyst of the right wrist is related to the Veteran's active service.

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his right thumb and right wrist, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Houston, Texas since May 2017, and any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment beyond the examinations of record, he should be afforded an appropriate opportunity to submit those records. 

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his claimed right thumb and right wrist disorders.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail. 

The examiner should provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right thumb and right wrist disorders had their onset in, or are otherwise etiologically related to, his active service.

The examiner should also consider the Veteran's lay statements regarding these disorders. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or is because he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if any claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals


